Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-4, 6-8 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 9-14, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 9-14 hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 9-14, directed to the invention(s) of Group II require all the limitations of an allowable product claim
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement of groups I, II as set forth in the Office action mailed on 09/01/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-4, 6-21 allowed.
            The following is an examiner’s statement of reasons for allowance: 
            Regarding independent claim 1, the cited prior art of record fails to disclose or render obvious an edge ring for a plasma etcher comprises the limitation of wherein a distance between a top surface of the semiconductor device and a top surface of the circular top portion is in a range from approximately zero millimeters to approximately 3.75 millimeters, in combination with the rest of the limitations of claim 1
      Regarding independent claim 9, the cited prior art of record fails to disclose or render obvious a method of processing a semiconductor device comprises the limitation of wherein a distance between a top surface of the semiconductor device and a top surface of the circular top portion is in a range from approximately zero millimeters to approximately 3.75 millimeters, in combination with the rest of the limitations of claim 9
 Regarding independent claim 15, the cited prior art of record fails to disclose or render obvious a plasma etcher comprises the limitation of wherein a distance between a top surface of the semiconductor device and a top surface of the circular top portion is in a range from approximately zero millimeters to approximately 3.75 millimeters, in combination with the rest of the limitations of claim 15
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/LAN VINH/Primary Examiner, Art Unit 1713